Case: 19-15099   Date Filed: 05/29/2020   Page: 1 of 5



                                                         [DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 19-15099
                         Non-Argument Calendar
                       ________________________
                   D.C. Docket No. 1:18-cv-04529-MLB


THASHA A. BOYD,


                                                            Plaintiff-Appellant,

                                  versus


UNITED STATES DEPARTMENT
OF VETERANS AFFAIRS, et al.,

                                                         Defendants-Appellees.

                       ________________________

                Appeal from the United States District Court
                   for the Northern District of Georgia
                      ________________________

                              (May 29, 2020)

Before WILLIAM PRYOR, JILL PRYOR, and TJOFLAT, Circuit Judges.

PER CURIAM:
               Case: 19-15099     Date Filed: 05/29/2020    Page: 2 of 5



      Thasha Boyd, a prior employee of the U.S. Department of Veterans Affairs

(“Department”), was terminated for cause by the Department. She brought suit in

the U.S. District Court for the Northern District of Georgia alleging legal and

constitutional error in the decision of the Merit Systems Protection Board

(“MSPB”), the administrative body to which she appealed her termination. The

District Court granted the Department’s motion to dismiss Boyd’s complaint with

prejudice under the doctrine of res judicata. The Court found that the decision of

the U.S. Court of Appeals for the Federal Circuit denying Boyd’s petition for

review of the MSPB’s decision precluded Boyd from raising the same arguments

in a different federal court. The Court also denied Boyd’s motion entitled “Motion

for Relief from Judgment Pursuant to Fed. R. Civ. P. 60(b), to Reopen, and Change

of Venue,” which requested relief from the Federal Circuit’s judgment and a

transfer of venue to the Northern District of Georgia due to unspecified new

evidence being available.

      On appeal, Boyd argues that, because the Federal Circuit’s disposition was

not a decision on the merits of her claim and was influenced by fraud, the doctrine

of res judicata is inapplicable. Thus, she argues that the District Court erred in

applying the doctrine and dismissing her complaint. However, we need not, and

cannot, reach the merits of the res judicata issue, as we find that the District Court

lacked jurisdiction to entertain Boyd’s complaint.

                                           2
               Case: 19-15099     Date Filed: 05/29/2020     Page: 3 of 5



      It is well settled that federal courts are courts of limited jurisdiction and may

hear only those cases and controversies federal statutory law authorizes. Kokkonen

v. Guardian Life Ins. Co. of Am., 511 U.S. 375, 377, 114 S. Ct. 1673, 1675 (1994).

This is referred to as the requirement of subject-matter jurisdiction. Federal courts

are “obligated to inquire into subject matter jurisdiction sua sponte whenever it

may be lacking.” Univ. of S. Ala. v. Am. Tobacco Co., 168 F.3d 405, 410 (11th

Cir. 1999). If “a federal court concludes that it lacks subject-matter jurisdiction,

the court must dismiss the complaint in its entirety.” Arbaugh v. Y & H Corp., 546

U.S. 500, 514, 126 S. Ct. 1235, 1244 (2006). A dismissal on subject-matter

jurisdiction grounds is not a judgment on the merits and is entered without

prejudice. Stalley ex rel. U.S. v. Orlando Reg’l Healthcare Sys., Inc., 524 F.3d

1229, 1232 (11th Cir. 2008). Accordingly, we consider whether any federal statute

would grant the District Court jurisdiction to entertain a petition for review of an

MSPB decision.

      The MSPB — the board which issued the decision upholding Boyd’s

termination from the Department — is an entity established to hear the claims of

civil service employees or employment applicants who wish to challenge certain

employment actions. See generally 5 U.S.C. § 7701. A federal statute grants the

federal courts jurisdiction, on a limited basis, to hear petitions for judicial review

of the MSPB’s decisions. See id. § 7703. As a general rule, petitions for review of

                                           3
                 Case: 19-15099        Date Filed: 05/29/2020       Page: 4 of 5



any MSPB decision must be filed in the Court of Appeals for the Federal Circuit.

Id. § 7703(b)(1)(A). An exception to that rule applies when the underlying

substance of the complaint involves prohibited employer conduct related to

whistleblower protections;1 in such a case, a petition for review may be filed in any

court of appeals of competent jurisdiction. See id. § 7703(b)(1)(B). 2

       The Department argues that the Federal Circuit was the only court with

jurisdiction over Boyd’s petition because “whistleblower reprisal [was not] the

basis of her appeal.” While Boyd’s legal arguments are not a model of clarity,

allegations of reprisal for whistleblowing constitute a repeated refrain. But even if

we assume, for the sake of argument, that Boyd’s claims are premised on reprisal

for whistleblowing, jurisdiction still does not lie with the District Court. Section

7703(b)(1)(B) states that a case that involves reprisal for whistleblowing “shall be

filed in the United States Court of Appeals for the Federal Circuit or any court of

appeals of competent jurisdiction.” 5 U.S.C. § 7703(b)(1)(B). The district courts

are clearly omitted from this grant of jurisdiction. Therefore, while Boyd’s claim


       1
          The relevant whistleblower protections are codified at 5 U.S.C. § 2302(b)(8) and id. §
(9)(A)(i), (B), (C), and (D).
        2
          The general rule has one other exception, albeit one which does not apply here. 5
U.S.C. § 7703(b)(2) provides that petitions to review a MSPB decision in cases that include a
claim of unlawful discrimination are to be filed under the applicable anti-discrimination statute.
These so-called “mixed cases” must be filed in federal district court, consistent with the grant of
jurisdiction in the relevant anti-discrimination statutes. 42 U.S.C. § 2000e-16(c); 29 U.S.C. §
633a(c); 29 U.S.C. § 216(b); see also Kloeckner v. Solis, 568 U.S. 41, 50, 133 S. Ct. 596, 604
(2012). Boyd does not raise any claim of discrimination, so her case is not a “mixed case” and §
7703(b)(2) does not operate to grant jurisdiction to the District Court.
                                                 4
               Case: 19-15099     Date Filed: 05/29/2020   Page: 5 of 5



did not need to be filed in the Court of Appeals for the Federal Circuit, it was

impermissible to file it in the Northern District of Georgia. See Gibbs v. Jewell, 36

F. Supp. 3d 162, 166 (D.D.C. 2014) (“A final decision of the MSPB is appealable

to the Federal Circuit, although certain whistleblower claims may also be appealed

to any court of appeals . . . [but] under no circumstances does the [Whistleblower

Protection Act, codified at 5 U.S.C. § 2302(b)(8)–(9)] grant the District Court

jurisdiction to entertain a whistleblower cause of action brought directly before it

in the first instance.” (internal quotations omitted)).

      Thus, our independent review confirms that no statute provided the District

Court with jurisdiction to hear this case, and it therefore must be dismissed.

                                          III.

      For the foregoing reasons, we vacate the District Court’s order of dismissal

with prejudice and remand with instructions that the District Court dismiss Boyd’s

complaint without prejudice for want of jurisdiction and deny her Rule 60(b)

motion as moot.

      VACATED and REMANDED.




                                            5